     Case 2:19-cv-02242-APG-DJA Document 20
                                         19 Filed 11/02/20
                                                  10/29/20 Page 1 of 12



 1    MICHELLE D. ALARIE, ESQ.
      Nevada Bar No. 11894
 2    ARMSTRONG TEASDALE LLP
 3    3770 Howard Hughes Parkway, Suite 200
      Las Vegas, Nevada 89169
 4    Telephone: 702.678.5070
      Facsimile: 702.878.9555
 5    malarie@atllp.com

 6    CHRISTOPHER D. BAUCOM, ESQ. (admitted pro hac vice)
      Missouri Bar No. 56465
 7    ARMSTRONG TEASDALE LLP
      7700 Forsyth Boulevard, Suite 1800
 8
      St. Louis, Missouri 63105
 9    Phone: 314.621.5070
      Facsimile: 314.621.5065
10    cbaucom@atllp.com
11    Attorneys for Defendant BrassCraft Manufacturing Company
12
                                   UNITED STATES DISTRICT COURT
13

14                                       DISTRICT OF NEVADA

15    ALLSTATE INSURANCE COMPANY, as                     Case No.: 2:19-cv-02242-APG-DJA
      subrogee of Vardges Shamshian,
16
                     Plaintiff,                          STIPULATED CONFIDENTIALITY
17                                                       AND PROTECTIVE ORDER
      vs.
18
      BRASSCRAFT MANUFACTURING
19    COMPANY and DOES 1 through 100; and
      ROE CORPORATIONS 101 through 200,
20
                     Defendants.
21
22           This Stipulated Confidentiality and Protective Order (“Protective Order”) is stipulated
23    and entered into by and between Defendant BrassCraft Manufacturing Company (“Defendant” or
24    “BrassCraft”) and Plaintiff Allstate Insurance Company (“Plaintiff” or “Allstate”), by and among
25    the undersigned counsel, acting for, on behalf of, and with the express authorizations and
26    approval of BrassCraft and Allstate (each a “party” and, collectively, the “parties”). The parties,
27    subject to the approval of this Court, stipulate and agree that the following Protective Order shall
28    govern the handling of documents and materials, including but not limited to deposition

                                                      -1-
     Case 2:19-cv-02242-APG-DJA Document 20
                                         19 Filed 11/02/20
                                                  10/29/20 Page 2 of 12



 1    testimony, deposition exhibits, interrogatory responses, admissions, documents produced,
 2    tangible things, and any other information produced, given, or exchanged by and among the
 3    parties and any non-parties to the above-captioned litigation through formal or informal
 4    discovery.
 5           WHEREAS, on October 30, 2019, Allstate filed a Complaint against BrassCraft
 6    contending that it is entitled to recover damages from BrassCraft due to the failure of an alleged
 7    defective BrassCraft product that was installed in its insured’s residence that allegedly caused
 8    water damage to the residence. BrassCraft has denied the allegations in their entirety.
 9           WHEREAS, disclosure and discovery activity in this action are likely to involve
10    production of confidential, proprietary, or private business information, including without
11    limitation product design and manufacturing schematics, for which special protection from
12    public disclosure and from use for any purpose other than prosecuting this litigation may be
13    warranted.
14           WHEREAS, the parties have an interest in preserving and maintaining the
15    confidentiality of any confidential, proprietary, and/or private business information from public
16    view or dissemination.
17           NOW, THEREFORE, the undersigned counsel, BrassCraft, and Allstate hereby stipulate
18    and petition this Court as follows:
19    A.     Definitions
20          1.     “Document,” whether used in the singular or plural, means any document or
21    electronically-stored information as set forth in the Federal Rules of Civil Procedure.
22          2.     “Designating Party” means a party or third-person that produces information in
23    discovery that is deemed “Confidential” pursuant to this Order.
24          3.     “Confidential Information” means any information that is designated as such by a
25    Designating Party. Information may be designated “Confidential” only if the Designating Party
26    has a good-faith basis for believing the information: (a) is confidential under federal or state law
27    or regulations; or (b) contains sensitive personal, financial, or professional information that is
28    generally unavailable to the public and that, if made available to the public, may be injurious to

                                                      -2-
     Case 2:19-cv-02242-APG-DJA Document 20
                                         19 Filed 11/02/20
                                                  10/29/20 Page 3 of 12



 1    that party’s personal, financial, or professional interests.
 2          4.       “Filing Party” shall mean any party who seeks to file with the Court documents or
 3    other papers reflecting information designated as “Confidential Information.”
 4          5.      “Receiving Party” shall mean any party who receives documents or other papers or
 5    items reflecting information designated as “Confidential Information.”
 6          6.      “Privilege” shall mean the attorney-client privilege, the attorney work-product
 7    doctrine, or any other legally-recognized privilege, doctrine, or protection that may apply to
 8    documents or information in this case.
 9    B.      Use of Confidential Information
10          1.      Any and all Confidential Information produced or exchanged in the course of this
11    litigation shall be treated as confidential and shall be used solely for the prosecution and defense
12    of this litigation and for no other purpose. No Confidential Information shall be revealed,
13    disclosed, or made available for inspection and copying to any person who is not permitted to
14    see it pursuant to the terms of this Order without express written consent of the Designating
15    Party. Before receiving access to any of the Confidential Information, each person described in
16    Paragraphs 2(f) through 2(j) shall execute an agreement to be fully bound by this Protective
17    Order in the form of Exhibit A, attached hereto.
18          2.      Except as specifically provided for in this Protective Order or subsequent orders of
19    this Court, discovery materials designated “Confidential” or their contents shall not be revealed,
20    disclosed, or otherwise made known to any persons, other than the following listed below. The
21    parties and their counsel agree that the Confidential Information provided under this agreement
22    and Protective Order shall only be used to investigate, analyze, defend, and resolve the claims
23    asserted in the above-captioned lawsuit.
24                    a)      Counsel of record in this action;
25                    b)      Employees of counsel of record in this action;
26                    c)      This Court;
27                    d)      Court reporters employed in connection with this litigation;
28                    e)      Special masters, settlement judges and/or mediators;

                                                        -3-
     Case 2:19-cv-02242-APG-DJA Document 20
                                         19 Filed 11/02/20
                                                  10/29/20 Page 4 of 12



 1
                     f)      Outside vendors who are necessary to assist counsel of record in this
 2
                             action in the preparation and trial of this action;
 3
                     g)      Experts retained by counsel of record in this action;
 4
                     h)      Deposition witnesses;
 5
                     i)      Any person or entity to the extent required by operation of law, lawful
 6
                             subpoena, or court order; and
 7
                     j)      Any other person with the consent, in writing, of all parties.
 8
            3.     Every person given access to Confidential Information shall be advised that the
 9
      information is being disclosed pursuant to and subject to the terms of this Protective Order, and
10
      may not be disclosed other than pursuant to the terms thereof.
11
            4.     If any party intends to file with the Court or offer into evidence any document
12
      claimed to reflect Confidential Information, the Filing Party shall file a motion to seal in
13
      compliance with the Ninth Circuit’s directives in Kamakana v. City and County of Honolulu,
14
      447 F.3d 1172 (9th Cir. 2006) and the Court’s electronic filing procedures provided for in Rule
15
      IA 10-5 of the Local Rules of Practice of the United States District Court, District of Nevada,
16
      which provides that,
17
                     (a)     Unless otherwise permitted by statute, rule or prior court
18
                             order, papers filed with the court under seal shall be
19                           accompanied by a motion for leave to file those documents
                             under seal. If papers are filed under seal under prior court
20                           order, the papers must state on the first page, directly under
                             the case number: “FILED UNDER SEAL UNDER
21                           COURT ORDER (ECF No.___).” All papers filed under
                             seal will remain sealed until the court either denies the
22
                             motion to seal or enters an order unsealing them.
23
                     (b)     The court may direct the unsealing of papers filed under
24                           seal, with or without redactions, after notice to all parties
                             and an opportunity to be heard.
25
                     (c)     An attorney or pro se party who files a document under seal
26                           must include with the document either (i) a certificate of
27                           service certifying that the sealed document was served on
                             the opposing attorneys or pro se parties, or (ii) an affidavit
28                           showing good cause why the document has not been served
                             on the opposing attorneys or pro se parties.
                                                       -4-
     Case 2:19-cv-02242-APG-DJA Document 20
                                         19 Filed 11/02/20
                                                  10/29/20 Page 5 of 12



 1                   (d)     Documents filed under seal in a civil case must be served in
                             accordance with LR IC 4-1(c).
 2

 3    Id. The Ninth Circuit held that there is a presumption of public access to judicial files and

 4    records, and that parties seeking to maintain the confidentiality of documents attached to non-

 5    dispositive motion must demonstrate good cause to overcome the presumption of public access.

 6    Kamakana, 447 F.3d at 1179. Parties seeking to maintain the secrecy of documents attached to

 7    dispositive motions, however, must demonstrate compelling reasons sufficient to overcome the

 8    presumption of public access. Id. at 1180. Where the sole ground for a motion to seal is that the

 9    document was designated confidential by the Designating Party and therefore subject to

10    protection pursuant to the stipulated protective order, the Filing Party must notify the

11    Designating Party at least seven day prior to filing the designated document with the court. The

12    Designating Party must then make a good faith determination if the relevant standard for sealing

13    is met. To the extent the Designating Party does not believe the relevant standard for sealing

14    can be met, it shall indicate that the document may be filed publicly no later than four days after

15    receiving notice of the intended filing.      To the extent the Designating Party believes that

16    relevant standard for sealing can be met, it shall provide a declaration supporting that assertion

17    no later than four days after receiving notice of the intended filing. The Filing Party shall then

18    attach that declaration to its motion to seal the designated material. If the Designating Party

19    fails to provide such a declaration in support of the motion to seal, the Filing Party shall file a
                                                                                                        1
20    motion to seal so indicating and the Court may order the document filed in the public record.

21          5.      Nothing in this Protective Order prevents use or disclosure of Confidential

22    Information beyond its terms if the Designating Party consents to such use or disclosure, or if

23    the Court, after notice to all affected parties, orders such use or disclosure.

24          6.      This Protective Order does not in any way restrict a Designating Party’s ability to

25    use his or her own Confidential Information for any purpose.

26
      1 In the event of an emergency motion, the above procedures shall not apply. Instead, the
27    movant shall file a motion to seal and the Designating Party shall file a declaration in support of
28    that motion to seal within three days of its filing. If the designating party fails to timely file such
      a declaration, the Court may order the document filed in the public record.
                                                       -5-
     Case 2:19-cv-02242-APG-DJA Document 20
                                         19 Filed 11/02/20
                                                  10/29/20 Page 6 of 12



 1          7.     Any non-party producing documents in this litigation may avail itself of the
 2    confidential treatment provided for in this Protective Order for its documents, information, or
 3    testimony by following the procedures provided herein. Any non-party that wishes to produce
 4    documents subject to this provision agrees to be bound by the terms and conditions of this
 5    Protective Order and agrees that any disputes or issues relating to the application, interpretation,
 6    or use of the Protective Order will be resolved in the United States District Court for the District
 7    of Nevada.
 8    C.     Designating Confidential Material
 9          1.     This Order covers information or items that the disclosing party or non-party
10    (hereinafter, “source”) designates “CONFIDENTIAL.” The designation “CONFIDENTIAL”
11    shall be limited to information and items that the source in good faith believes is privileged,
12    proprietary, commercially sensitive, invades an employee or third-party’s rights to privacy, may
13    be injurious to that party’s personal, financial, or professional interests, or for similar reasons
14    should otherwise be subject to “CONFIDENTIAL” treatment. If only a portion of the materials,
15    documents, items, or oral or written communications qualify for protection, the Designating
16    Party must designate for protection only those parts of materials, documents, items, or oral or
17    written communications that qualify. Each party or non-party that designates information or
18    items as confidential under this Protective Order must take care to limit any such designation to
19    specific material that qualifies under the appropriate standards.        Mass, indiscriminate, or
20    routinized designations are prohibited.
21          2.     Information and items that are in the public domain, including but not limited to
22    documents presented at trial or other court proceedings publically and not under seal, may not
23    be designated as “CONFIDENTIAL.” This provision shall not apply to any document that is in
24    the public domain as a result of violation of any stipulation or court order with respect to such
25    document or any information included in such document.
26          3.     Designation in conformity with this Protective Order requires:
27                   (a)     For documents, the Designating Party shall affix “CONFIDENTIAL” to
28                           each page of the document that contains protected material. If only a

                                                      -6-
     Case 2:19-cv-02242-APG-DJA Document 20
                                         19 Filed 11/02/20
                                                  10/29/20 Page 7 of 12



 1                           portion or portions of the material on a page qualifies for protection, the
 2                           Designating Party also must clearly identify the protected portions(s) by
 3                           making an appropriate marking in the margins.
 4                   (b)     For testimony given at deposition, the Designating Party identify on the
 5                           record, before the close of the deposition, all protected testimony.
 6                   (c)     For testimony given in other pretrial or trial proceedings, the Designating
 7                           Party identify on the record, before the close of the hearing or other
 8                           proceeding, all protected testimony.
 9                   (d)     For information produced in some other form other than documentary and
10                           for   any    other   tangible    items,   the    Designating    Party   affix
11                           “CONFIDENTIAL” in a prominent place on the exterior of the container
12                           or containers in which the information or item is stored.
13          4.      If it comes to a Designating Party’s attention that information or items that it
14    designated for protection do not qualify for protection, the Designating Party must promptly
15    notify all other parties that it is withdrawing the mistaken designation.
16          5.      If timely corrected, an inadvertent failure to designate qualified information or
17    items does not, standing alone, waive the Designating Party’s right to secure protection under
18    this Protective Order for such material. Upon timely correction of a designation, the Receiving
19    Party must make reasonable efforts to assure that the material is treated in accordance with the
20    provisions of this Protective Order.
21    D.     Disputing Confidentiality Designations
22          1.     If any party objects to any “Confidential” designation, that party may, after making
23    a good-faith effort to resolve such objection with the Designating Party, move on reasonable
24    notice for an order vacating the designation. While such application is pending, the information
25    shall continue to be treated as Confidential pursuant to this Protective Order. This paragraph is
26    not intended to shift the burden of establishing confidentiality, which remains at all times on the
27    Designating Party.
28    ///

                                                      -7-
     Case 2:19-cv-02242-APG-DJA Document 20
                                         19 Filed 11/02/20
                                                  10/29/20 Page 8 of 12



 1          2.     By agreeing to this Stipulated Confidentiality and Protective Order, it shall in no
 2    way be viewed as a concession by any party that any document marked “CONFIDENTIAL” is
 3    confidential, nor shall this stipulation be deemed a waiver of any party’s right to challenge the
 4    propriety of a “Confidential” designation.
 5          3.     The parties shall not be obligated to challenge the propriety of a “Confidential”
 6    designation within any set period after receiving the designated information.
 7    E.     Demands by Others for Confidential Information
 8          1.     If any other person, organization, or governmental entity demands by subpoena or
 9    other appropriate authority the production of any Confidential Information produced to it by
10    another party, the party receiving such demand shall immediately notify the Designating Party
11    of such demand. At its option, the Designating Party may elect to challenge the demand and
12    assert any applicable protections, and shall notify the person, organization, or governmental
13    entity of its challenge within such time as required by law or required by compliance with the
14    demand. When such a challenge is made, the party who received the demand shall not produce
15    any Confidential Information in the absence of consent by the Designating Party or an order by
16    the issuing court compelling production.
17    F.     End of Litigation
18          1.     Absent written permission from the Designating Party or on further order of this
19    Court, this Protective Order shall continue to be binding throughout and after the conclusion of
20    this litigation, including any settlements, appeals, and subsequent proceedings.
21          2.     After this case is closed in the district court, the parties may seek the return of any
22    documents they filed under seal.
23          3.     Within ninety (90) days after final adjudication of this case, including appeals or
24    resolution through settlement, unless otherwise agreed to in writing by an attorney of record for
25    the Designating Party, each party shall either: (a) assemble and return all Confidential
26    Information, including all copies thereof, to the party that produced it; or (b) certify in writing
27    that all such information has been destroyed, provided, however, that any other party may seek
28    to retain on a confidential basis any files or documents containing such material: (i) as long as

                                                      -8-
     Case 2:19-cv-02242-APG-DJA Document 20
                                         19 Filed 11/02/20
                                                  10/29/20 Page 9 of 12



 1    necessary as may be required by statute, regulation, or rule; (ii) as long as necessary in order to
 2    satisfy obligations to insurers and to make insurance recoveries. A party who seeks to retain
 3    documents pursuant to subparagraph (b) hereunder shall promptly so advise the party requesting
 4    return or destruction of such documents of its intention.            Any disputes concerning the
 5    applicability of this paragraph shall be resolved by this Court.
 6    G.     Miscellaneous
 7          1.     Agreeing to, producing, or receiving Confidential Information or otherwise
 8    complying with this Protective Order shall not:
 9                   (a)       Prejudice the parties’ rights to object to the production of documents they
10                             consider not subject to discovery;
11                   (b)       Prejudice the parties’ rights to object to the authenticity, relevance, or
12                             admissibility into evidence of any document, testimony, or other
13                             evidence;
14                   (c)       Prevent the parties from agreeing to alter or waive any portion of this
15                             Protective Order with respect to any particular piece of Confidential
16                             Information; or
17                   (d)       Prevent any party from seeking from this Court a modification of this
18                             Protective Order, including, but not limited to, additional protection with
19                             respect to the confidentiality of any information.
20          2.     In the event additional parties join or are joined in this litigation, they shall not
21    have access to Confidential Information until the newly-joined party, by its counsel, has
22    executed and, at the request of any party, filed with the Court, its agreement to be fully bound by
23    this Protective Order.
24          3.     The parties agree to be fully bound by this Protective Order pending its entry by
25    this Court, and any violation of this Protective Order shall be subject to the same sanctions and
26    penalties as if the Protective Order has been entered.
27    ///
28    ///

                                                        -9-
     Case 2:19-cv-02242-APG-DJA Document 20
                                         19 Filed 11/02/20
                                                  10/29/20 Page 10 of 12



 1          4.     The production of material protected by the attorney-client privilege, the attorney
 2    work product doctrine, or other privilege or protection (“Protected Material”) does not waive,
 3    estop, or prevent the producing party from asserting any privilege or other ground for
 4    withholding such Protected Material in the course of discovery in this case. The parties may
 5    make documents available for preliminary review or otherwise produce documents in this case
 6    with or without any pre-production, post-production, or other review for Protected Material, and
 7    neither conducting nor foregoing such review shall form a basis to prevent a party from
 8    asserting any privilege or other ground for withholding Protected Material as provided for in this
 9    Order.
10          5.     A producing party shall have ninety (90) days after one of its counsel in this case
11    becomes actually aware that a specific document containing arguably Protected Material has
12    been produced in which to request its return; otherwise, any claim of protection for the Protected
13    Material shall be deemed presumptively waived. All such requests to return Protected Material
14    shall be in writing to lead counsel for all parties and shall identify the produced Protected
15    Material by Bates range(s). A producing party’s counsel shall be deemed to be actually aware
16    that Protected Material was produced at the time the producing party’s counsel is served with an
17    exhibit list for trial that specifically lists the Protected Material. If a producing party timely
18    requests the return of Protected Material, any party to which such material was produced shall,
19    within seven (7) days after the request, delete the produced Protected Material and all data
20    associated with such Protected Material (including images and metadata such as extracted text)
21    from any database or document management system containing the Protected Material and
22    associated data, return to the producing party any disk or other media containing Protected
23    Material, return to the producing party or destroy all paper copies of Protected Material, request
24    in writing that any third-party to whom the Protected Material was provided do the same, and
25    provide a written certification to the producing party that the receiving party has followed such
26    procedures. The receiving party has the responsibility to take reasonable steps to ensure that
27    any third party to whom it provided documents produced in this litigation which a producing
28    party later claims are Protected Material are destroyed or returned as outlined in this paragraph.

                                                     - 10 -
     Case 2:19-cv-02242-APG-DJA Document 20
                                         19 Filed 11/02/20
                                                  10/29/20 Page 11 of 12



 1    If the receiving party wishes to challenge the producing party’s claim of protection as to the
 2    Protected Material, the receiving party may file a motion with this Court to compel production
 3    of such Protected Material.
 4          6.     The parties agree, and this Court hereby orders, that production of Protected
 5    Material cannot provide a basis for any third party to seek disclosure or production of the
 6    material viewed based on waiver, abandonment, estoppel, prior disclosure, or any other theory,
 7    claim, or argument. The production of Protected Material shall not waive any claim of privilege
 8    or protection in any other federal or State proceeding.
 9          7.     This Protective Order may be executed in counterparts.
10          8.     In the event any provision of this Protective Order shall be held to be illegal,
11    unenforceable, or inoperative as a matter of law, the remaining provisions shall remain in full
12    force and effect unless such construction shall substantially frustrate the purpose and intent of
13    this Protective Order.
14          9.     In the event of breach of this Protective Order, the parties expressly acknowledge
15    that the non-breaching party shall be entitled to specific performance of the terms of this
16    Protective Order or other injunctive relief.        The parties expressly stipulate, agree, and
17    acknowledge that an unauthorized release of the Confidential Information, is a breach of this
18    Protective Order, and that damages arising from such a breach are not adequately relieved
19    ///
20    ///
21    ///
22    ///
23    ///
24    ///
25    ///
26    ///
27    ///
28    ///

                                                     - 11 -
     Case 2:19-cv-02242-APG-DJA Document 20
                                         19 Filed 11/02/20
                                                  10/29/20 Page 12 of 12



 1
      through pecuniary compensation, are not reasonably quantifiable, and are immediately
 2
      irreparable.
 3
             IT IS SO STIPULATED.
 4

 5     Dated this 29th day of October, 2020.               Dated this 29th day of October, 2020.
 6
       ARMSTRONG TEASDALE LLP                              EMERSON LAW GROUP
 7

 8     By:/s/Michelle D. Alarie                            By:/s/Sean M. Harmon
          MICHELLE D. ALARIE, ESQ.                            PHILLIP R. EMERSON, ESQ.
 9        Nevada Bar No. 11894                                Nevada Bar No. 5940
          3770 Howard Hughes Parkway, Ste. 200                SEAN M. HARMON, ESQ.
10
          Las Vegas, Nevada 89169                             Nevada Bar No. 15053
11                                                            1055 Whitney Ranch Drive, Ste. 120
          CHRISTOPHER D. BAUCOM, ESQ.                         Henderson, Nevada 89014
12        (admitted pro hac vice)
          Missouri Bar No. 56465                              Attorneys for Plaintiff Allstate Insurance
13        ARMSTRONG TEASDALE LLP                              Company
14        7700 Forsyth Boulevard, Suite 1800
          St. Louis, Missouri 63105
15
       Attorneys for Defendant Brasscraft
16     Manufacturing Company
17
18

19                                                   ORDER

20           IT IS SO ORDERED with the modification IT ISthat Section F. 2. will not apply to the
                                                          SO ORDERED.
             Court as the Court will not return any documents filed in cm/ecf.
21
                                                     ___________________________________
22                                                   UNITED STATES MAGISTRATE JUDGE
23                                                            November 2, 2020
                                                     DATE:____________________________
24

25
26

27

28

                                                  - 12 -
